


Exhibit 10.5


SECOND AMENDMENT TO TERM LOAN AGREEMENT


This SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of May
11, 2012, by and among COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited
partnership (“Borrower”), each of the Lenders party hereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Agent”).


WHEREAS, the Borrower, the Lenders, and the Agent have entered into that certain
Term Loan Agreement dated as of July 22, 2011, as amended by that First
Amendment to Term Loan Agreement, dated as of March 30, 2012 (as so amended and
in effect immediately prior to the effectiveness of this Amendment, the “Term
Loan Agreement”); and


WHEREAS, the Borrower has informed the Agent and the Lenders that the Borrower
is entering into that certain Term Loan Agreement, dated as of May 11, 2012, by
and among the Borrower, each of the lenders party thereto, and U.S. Bank
National Association, as Administrative Agent, and in connection therewith has
requested that the Agent and Lenders agree to amend certain provisions of the
Term Loan Agreement on the terms and conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Term Loan Agreement. The parties hereto agree
that the Term Loan Agreement is amended as follows:


(a)    The Term Loan Agreement is amended by adding the definition of “2012 Term
Loan Agreement” to Section 1.1. thereof in the appropriate alphabetical
location:


“2012 Term Loan Agreement” means that certain Term Loan Agreement dated as of
May 11, 2012, by and among Borrower, each of the lenders party thereto, and U.S.
Bank National Association, as Administrative Agent.


(b)    The Term Loan Agreement is amended by restating subsections (b) and (c)
of Section 9.5 in their entirety as follows:


(b)    The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, enter into, assume or otherwise
be bound by any Negative Pledge except for any Negative Pledge contained in (x)
the Revolving Credit Agreement, the 2012 Term Loan Agreement or this Agreement
or (y) any agreement (i) evidencing Indebtedness which Borrower or such
Subsidiary or Obligor may create, incur, assume, or permit or suffer to exist
under Section 9.2, (ii) which Indebtedness is secured by a Lien permitted to
exist pursuant to this Agreement, and (iii) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into.


(c)    The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on (i) the ability of Borrower, any other Obligor or any Subsidiary of
Borrower or any other Obligor to: (A) pay dividends or make any other
distribution on any of such Person's capital stock or other equity interests
owned by the Borrower, any other Obligor, or any of their respective
Subsidiaries, (B) pay any Indebtedness owed to Borrower, any other Obligor, or
any of their respective Subsidiaries, (C) make loans or advances to Borrower,
any other Obligor, or any of their respective Subsidiaries, or (D) transfer any
of its property or assets to Borrower, any Obligor, or any of their respective
Subsidiaries, or (ii) the ability of Borrower or any other Obligor to pledge the
Unencumbered Assets as security for the Obligations, except for any such
encumbrances and restrictions described in clauses (i) or (ii) of this section,
if any, as may be contained in the Revolving Credit Agreement, the 2012 Term
Loan Agreement, this Agreement, or any other agreement (A) evidencing
Indebtedness which Borrower or such Subsidiary or Loan Party may create, incur,
assume or permit or suffer to exist under Section 9.2, and (B) which contains
encumbrances and restrictions imposed in connection with such Indebtedness that
are either substantially similar or less restrictive to the encumbrances and
restrictions set forth in Section 9.5 or Section 9.6 herein.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:






--------------------------------------------------------------------------------




(a)a counterpart of this Amendment duly executed by the Borrower, the Requisite
Lenders, and the Agent;


(b)    the Guarantor Acknowledgment substantially in the form of Exhibit A
attached to this Amendment duly executed by each existing Guarantor;


(c)    evidence satisfactory to the Agent that contemporaneously with the
execution and delivery of this Amendment, the Revolving Credit Agreement has
also been amended on substantially similar terms as this Amendment and that the
2012 Term Loan Agreement has been executed and delivered by the parties thereto;
and


(d)    such other documents, instruments and agreements as the Agent may
reasonably request.


Section 3. Representations. The Borrower represents and warrants to the Agent
and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Term Loan Agreement, as amended
by this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Term Loan Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency and other
similar laws affecting creditors' rights generally and (ii) the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein and therein may be limited by equitable
principles generally.


(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Term Loan Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Obligor; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of Borrower or any other Obligor, or any
indenture, agreement or other instrument to which the Borrower or any other
Obligor is a party or by which it or any of its properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower or any
other Obligor.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made by the Borrower and the other
Obligors to the Agent and the Lenders in the Term Loan Agreement and the other
Loan Documents on and as of the date hereof with the same force and effect as if
such representations and warranties were set forth in this Amendment in full.


Section 5. Certain References. Each reference to the Term Loan Agreement in any
of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment.
Section 6. Expenses. The Borrower shall reimburse the Agent upon demand for all
reasonable out-of-pocket costs and expenses (including attorneys' fees) incurred
by the Agent in connection with the preparation, negotiation and execution of
this Amendment and the other agreements and documents executed and delivered in
connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Term Loan Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.






--------------------------------------------------------------------------------




Section 11. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Term Loan Agreement as amended by this Amendment.




[Signatures Commence on Next Page]
















































































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Term
Loan Agreement to be executed as of the date first above written.






 
BORROWER:
 
 
 
 
 
COLONIAL REALTY LIMITED PARTNERSHIP
 
 
 
 
 
By: Colonial Properties Trust, an Alabama Trust,
 
 
its General Partner
 
 
 
 
 
By:    /s/ Jerry A. Brewer            
 
 
Name: Jerry A. Brewer
 
 
Title: Executive Vice President - Finance
 



















[Signatures Continued on Next Page]
































































--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement with Colonial
Properties Trust]






 
AGENT AND LENDERS:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Agent and as a Lender
 
 
 
 
 
By:  /s/ Winita Lau            
 
 
Name: Winita Lau
 
 
Title: Vice President
 



























































































--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement with Colonial
Properties Trust]






 
PNC BANK, NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
By:  /s/ Andrew T. White        
 
 
Name: Andrew T. White
 
 
Title: Senior Vice President
 































































































--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement with Colonial
Properties Trust]






 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
By:  /s/ Lee Hord        
 
 
Name: Lee Hord
 
 
Title: Vice President
 































































































--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement with Colonial
Properties Trust]






 
CAPITAL ONE, N.A., as a Lender
 
 
 
 
 
By:  /s/ Ashish Tandon        
 
 
Name: Ashish Tandon
 
 
Title: Vice President, REIT Finance Group
 



































































































--------------------------------------------------------------------------------






EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT




THIS GUARANTOR ACKNOWLEDGEMENT dated as of May __, 2012 (this “Acknowledgement”)
executed by the undersigned (the “Guarantor”) in favor of Wells Fargo Bank,
National Association, as Administrative Agent (the “Agent”) and each “Lender” a
party to the Term Loan Agreement referred to below.


WHEREAS, the Borrower, the Lenders, and the Agent have entered into that certain
Term Loan Agreement dated as of July 22, 2011, as amended by that First
Amendment to Term Loan Agreement, dated as of March 30, 2012 (as in effect
immediately prior to the effectiveness of the Second Amendment referred to
herein, the “2011 Term Loan Agreement”); and


WHEREAS, the Guarantor is a party to that certain Guaranty dated as of July 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), pursuant to which it guarantied, among other things, the
Borrower's obligations under the Term Loan Agreement on the terms and conditions
contained in the Guaranty;


WHEREAS, the Borrower has informed the Agent and the Lenders that the Borrower
is entering into that certain Term Loan Agreement, dated as of __________, by
and among the Borrower, each of the lenders party thereto, and U.S. Bank
National Association, as Administrative Agent (as amended, restated or modified
from time to time, the “2012 Term Loan Agreement”) and in connection therewith,
the Borrower has requested that the Agent and the Requisite Lenders enter into a
Second Amendment to Term Loan Agreement dated as of the date hereof (the “Second
Amendment”) amending certain provisions of the 2011 Term Loan Agreement as more
particularly stated therein;


WHEREAS, it is a condition precedent to the effectiveness of the Second
Amendment that the Guarantor executes and delivers this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Reaffirmation. The Guarantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Second Amendment shall not in any way affect
the validity and enforceability of the Guaranty, or reduce, impair or discharge
the obligations of the Guarantor thereunder.


Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures on Next Page]




























    




--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Guarantor
Acknowledgement as of the date and year first written above.




 
COLONIAL PROPERTIES TRUST, an Alabama trust   
 
 
 
 
 
By: _________________________________
 
 
Name: _______________________________
 
 
Title: _______________________________
 





